Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending. 
Please refer to the below action.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 8-10, 12-15, and 17-20 is/are rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jayakumar et al (US 2019/0243606, A1).

    Regarding claim 1, Jayakumar teaches in at least Fig. 5 a natural language recognition system, comprising: 
a portable computer device, having a processor and a user interface (Jayakumar teaches at least the smart speakers of at least Figs. 2-3, 8-11 indicative of at least said portable computer device, having a processor 802 and a user interface);

the session represented by a session identification, and, after assigning the session identification, to accept multiple different commands, at different times subsequent to receiving the initial command as part of the session (it is further understood subsequent to received commands of at least para. 0018 and 0020, the system as depicted in at least Figs. 2-4 may continue to receive additional commands, each understoodly corresponds to the session represented by a session identification, and, after assigning the session identification, to accept obviously the additional commands of Figs 2-4 as  multiple different commands, at different times subsequent to receiving the initial command as part of the session); and 
the processor operating to carry out each of the commands, by determining for each of the commands if they are new commands and the subsequent commands that are to be used to modify one or more of the previous commands (processor of at least Figs. 2-4 understoodly carrying out each of the commands, by determining for each of the commands if they are new commands to stop a music or to move the music from a given smart speaker in the kitchen to another smart speaker in the 
and by carrying out the individual commands and using the subsequent commands to modify at least one of the previous commands (the system further may modify previous commands of Figs. 2-4 such as moving the music to additional or different smart speakers by carrying out said individual commands and using additional or global commands to modify at least one of the previous commands).
      Jayakumar teaches the claimed invention in at least Figs. 1-4 except for citing carry out each of said commands, by determining for each of said commands if they are new commands and specifically global commands that are to be used to modify one or more of the previous commands and by carrying out the individual commands and using the global commands to modify at least one of the previous commands, one skill in the art would appreciate the user of Figs. 2-4 inherently issues at least a first command to the smart speaker device which understoodly opens a first assigned session which subsequently leads the user of Figs. 2-4 to further issues commands to add the music to a second smart  speaker or to move the music to said second smart speaker in a different location of the first audio device while continuing to provide music in the first device, said additional 

     Regarding claim 2 (according to claim 1), Jayakumar further teaches wherein the processor receives the commands via voice commands (Figs. 2-4), where an initial voice command is made which is a unique command that indicates that a voice command will follow and the processor recognizes subsequent commands that are part of the session within a specified time of receiving the initial command (the system further Adapted to receive at least Figs. 2-4 and para. 0020 and 0048-0049  user utterance like "Alexa, play the music here." "Alexa, stop," , "Alexa, play the music in the basement too,"  "Alexa, stop music in kitchen," where “Alexa” or "Alexa, play the music here." may obviously be recognized as unique 

     Regarding claim 3 (according to claim 1), Jayakumar further teaches wherein the processor receives the commands via voice commands, where an initial voice command is made which is a unique command that indicates that a voice command will follow (para. 0057 further teaches a case of receives the commands via voice commands, where an initial voice command “add music here” is made where “add” is understoodly a unique command that indicates that a voice command such as “music here” will follow);
and where subsequent commands that are part of the session include another unique command that indicates that new commands should be associated with the session (where further in para. 0057 "Play music here too." is indicative of subsequent commands that are part of the session include another unique command that indicates that new commands should be associated with the session).




     Regarding claim 6 (according to claim 1), Jayakumar further teaches wherein the additional commands are sent to an address that includes information about the unique session ID (additional or subsequent commands of para. 0050 are understoodly sent to an address queue that includes information about said unique session ID).


     Regarding claim 8 (according to claim 1), Jayakumar further teaches wherein the commands include a global commands comprises a command to play specified content on a specified content receiving system (playing specific soundtrack of para. 0050 in a specific smart speaker of Figs. 2-4 as said commands comprising 

    Regarding claim 9, Jayakumar teaches in at least Fig. 5 a method of operating a natural language recognition system, comprising: receiving, into an electronic device, an initial command in natural language (at least para. 0018 and 0020 teaches received user utterances comprising at least said receiving initial command in a natural language, and operating to open obviously from a first command an open session with an obvious first assigned session  ID to said initial command);
opening a session for the initial command (said first command invoking Alexa of at least para. 0018 and 0020 and that Figs. 1-4 obviously comprises said opening session for the initial command);
receiving additional commands into the session (further receiving in at least para. 0018 and 0020 and that Figs. 1-4 additional commands to activate an additional smart speaker and to move a playing song to said additional smart speaker in obviously the open session prior to receiving the stop command of fig. 4);
 and processing the commands by assigning each command as either a new command or global commands used to modify one or more previous commands and carrying out the individual commands and using additional commands to modify at least one of the individual commands (processor of at least Figs. 2-4 
      Jayakumar teaches the claimed invention in at least Figs. 1-4 except for citing carry out each of said commands, by determining for each of said commands if they are new commands and specifically global commands that are to be used to modify one or more of the previous commands and by carrying out the individual commands and using the global commands to modify at least one of the previous commands, one skill in the art would appreciate the user of Figs. 2-4 inherently issues at least a first command to the smart speaker device which understoodly opens a first assigned session which subsequently leads the user of Figs. 2-4 to further issues commands to add the music to a second smart  speaker or to move the music to said second smart speaker in a different location of the first audio device while continuing to provide music in the first device, said additional commands as explained by at least Applicant’s disclosure are indicative of global commands which are used in a case to modify further instructed previous or individual commands which the system obviously carries out, according to known 

    Regarding claim 10 (according to claim 9), Jayakumar further teaches wherein the receiving is via voice commands, where an initial voice command is made which is a unique command that indicates that a voice command will follow, and where subsequent commands that are part of the session are within a specified time of receiving the initial command (the system further Adapted to receive at least Figs. 2-4 and para. 0020 and 0048-0049  user utterance like "Alexa, play the music here." "Alexa, stop," , "Alexa, play the music in the basement too,"  "Alexa, stop music in kitchen," where “Alexa” or "Alexa, play the music here." may obviously be recognized as unique command that indicates that a voice command will follow (emphasis added, as further explained by YEN US 20210304750, para. 0014) and said system further adapted to recognize "Alexa, play the music in the basement 

    Regarding claim 12 (according to claim 9), Jayakumar further teaches wherein the receiving is via voice commands, where an initial voice command is made which is a unique command that indicates that a voice command will follow (para. 0057 further teaches a case of receives the commands via voice commands, where an initial voice command “add music here” is made where “add” is understoodly a unique command that indicates that a voice command such as “music here” will follow);
and where subsequent commands that are part of the session include another unique command that indicates that new commands should be associated with the session (where further in para. 0057 "Play music here too." is indicative of subsequent commands that are part of the session include another unique command that indicates that new commands should be associated with the session).

    Regarding claim 13 (according to claim 9), Jayakumar further teaches wherein the processor sends information requesting clarification of incomplete or unrecognized commands to a user, and receives information indicative of the response, and uses the response to clarify a previously-provided command.

    Regarding claim 14 (according to claim 9), Jayakumar further teaches wherein the commands are received as commands are received as textual commands, and the session is associated with a unique session ID which is associated with additional commands to be received for the session (text data received in at least para. 0035 as commands corresponding the session of at least para. 0050 is associated with a unique session ID which is associated with additional commands of further para. 0050 to be received for the session).

    Regarding claim 15 (according to claim 14), Jayakumar further teaches wherein the additional commands are sent to an address that includes information about the unique session ID (additional or subsequent commands of para. 0050 are understoodly sent to an address queue that includes information about said unique session ID).

    Regarding claim 17 (according to claim 9), Jayakumar further teaches wherein the commands include a global command comprises a command to play specified content on a specified content receiving system (playing specific soundtrack of para. 0050 in a specific smart speaker of Figs. 2-4 as said commands comprising 

    Regarding claim 18, Jayakumar teaches in at least Fig. 5 a method of operating a natural language recognition system in a portable phone (Jayakumar teaches at least a system comprising the smart speakers of at least Figs. 2-3, 8-11 indicative of at least said portable computer device, having a processor 802 and a user interface, said system further comprising said method of operating a natural language recognition system in a portable phone), comprising: 
receiving, into the portable phone, an initial command in natural language (at least para. 0018 and 0020 teaches received user utterances comprising at least said receiving initial command in a natural language, and operating to open obviously from a first command an open session with an obvious first assigned session ID to said initial command);
opening a session for the initial command (said first command invoking Alexa of at least para. 0018 and 0020 and that Figs. 1-4 obviously comprises said opening session for the initial command);
receiving additional commands into the session (further receiving in at least para. 0018 and 0020 and that Figs. 1-4 additional commands to activate an additional smart speaker and to move a playing song to said additional smart speaker which 
and processing the commands by assigning each command as either a new command to play media content, or a global command used to set a player where the media content, set by at least one of the other commands is to be played (processor of at least Figs. 2-4 understoodly carrying out each of the commands, by determining for each of the commands if they are new commands to stop a music or to move the music from a given smart speaker in the kitchen to another smart speaker in the basement, as the moved music to a smart speaker in the basement or the like is understood as a global command as illustrated in Applicant’s disclosure (emphasis added, para. 0026-0027) , indicative of further an additional or newly assigned command to play media content, or which obviously maybe used to set or activate a smart speaker of the basement indicative of said player where media content already played in Figs. 1-3, set by at least one of the other commands is to be played); and playing the media content on the player (Fig. 2 further teaches at least the moving of the music to the requested additional speaker while continuing playing on the previously requested speaker).

    Regarding claim 19 (according to claim 18), Jayakumar further teaches wherein the receiving is via voice commands, where an initial voice command is made 

    Regarding claim 20 (according to claim 18), Jayakumar further teaches wherein the commands are received as commands are received as textual commands, and the session is associated with a unique session ID which is associated with additional commands including the command to set a player to be received for the session (text data received in at least para. 0035 as commands corresponding the session of at least para. 0050 is associated with a unique session ID which is associated with additional commands of further para. 0050 to be received for the session which commands as further illustrated in at least Figs. 1-3 further including obviously a command to open or set a smart speaker or player for the session).

Claims 4 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Jayakumar in view of Buser et al (US 2013/0297320, A1).

      Regrading Jayakumar is silent regarding wherein the processor sends information requesting clarification of incomplete or unrecognized commands to a user, and receives information indicative of the response, and uses the response to clarify a previously-provided command.
    Buser teaches in at least Fig. 1 a voice controlled interface adapted to receive and process user voice commands, and a case exists in at least Fig. 4 and para. 0085-0086 and 0089 due to commands ambiguities, the system sends information requesting additional information and clarification of incomplete or unrecognized commands to a user, and further case in Fig. 4, S410-412 and para. 0089 receives information indicative of the response, and uses the response to clarify a previously-provided command. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jayakumar in view of Buser to include wherein said processor sends information requesting clarification of incomplete or unrecognized commands to a user, and receives information indicative of the response, and uses the response to clarify a previously-provided command, as discussed above, as Jayakumar in view of Buser are in the same field of endeavor of a user interacting with a voice 

Claims 7 and 16 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Jayakumar in view of Pelton et al (US 2019/0295541, A1).

      Regarding claim 7 (according to claim 1), Jayakumar further teaches wherein the commands include commands to play specified musical information as individual commands, and commands to modify, as global commands (cases exists in at least figs. 1-4, the system of least figs. 1 and 4 receiving individual commands and in at least figs. 2-3 further receiving additional commands to modify already played content as global commands).
     However, Jayakumar is silent regarding wherein said commands to modify the kinds of musical information which can be sent as global commands.
    Pelton teaches in at least Figs. 2, 4-5 and 8 and para. 0004 a user instructing a smart device system to perform a certain by a voice function, said system as illustrated in at least Figs. 4-5 and 8 and para. 004 adapted to receive and process specified command information as individual commands and further to add or modify the individual commands so as to expand, the kinds commands information in the case or ambiguities or incomplete commands or the like, to commands which can be sent as obviously global commands or the like  to process the requested information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jayakumar in view of Pelton to include wherein said commands include commands to modify the kinds of musical information which can be sent 

      Regarding claim 16 (according to claim 9), Jayakumar further teaches wherein the commands include commands to play specified musical information as individual commands, and commands to modify, as global commands (cases exists in at least figs. 1-4, the system of least figs. 1 and 4 receiving individual commands 
     However, Jayakumar is silent regarding wherein said commands to modify the kinds of musical information which can be sent as global commands.
    Pelton teaches in at least Figs. 2, 4-5 and 8 and para. 0004 a user instructing a smart device system to perform a certain by a voice function, said system as illustrated in at least Figs. 4-5 and 8 and para. 004 adapted to receive and process specified command information as individual commands and further to add or modify the individual commands so as to expand, the kinds commands information in the case or ambiguities or incomplete commands or the like, to commands which can be sent as obviously global commands or the like  to process the requested information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jayakumar in view of Pelton to include wherein said commands include commands to modify the kinds of musical information which can be sent as global commands, as discussed above, as Jayakumar in view of Pelton are in the same field of endeavor of a user interacting with a voice controlled system, a case exist as illustrated by Pelton where requested commands information may in a case be incomplete, Pelton in that case modify the received commands which may be incomplete into modified commands which include commands to modify the kinds 

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        3/5/2022